                              IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO RICO

    UNITED STATES OF AMERICA,

           Plaintiff,

                     v.                                                   CRIMINAL NO. 18-767 (PAD)

    RICARDO VÉLEZ-RAMOS (1)

           Defendant.


                                        MEMORANDUM AND ORDER

Delgado-Hernández, District Judge.

         Before the court is the defendant’s “Motion for De Novo Review of U.S. Magistrate

Judge’s Detention Order and Memorandum of Points and Authorities” (Docket No. 98). For the

reasons explained below, defendant shall be released pending trial under the conditions included

in Section III of this Memorandum and Order.

                                               I.       BACKGROUND

         On December 11, 2018, defendant, Ricardo Vélez-Ramos (1), a convicted felon, was

charged with one count of illegal possession of a firearm and ammunition, to wit, a black

Aeroprecision pistol, model LLC, serial number V0841867, 5.56 caliber, and 74 rounds of 5.56

caliber ammunition in violation of 18 U.S.C. § 922(g)(1), § 924(a)(2), and § 2 (Docket No. 25).1

The same day, U.S. Magistrate Camille L. Vélez-Rivé presided over a detention hearing and denied

defendant’s request for bail, finding that he posed a serious risk of danger to the community

(Docket Nos. 33, 37 and 38).2


1 According to the government, defendant’s brother, co-defendant Edgardo Vélez-Ramos (2), was carrying the firearms and
ammunition up toward the apartment where this defendant was, with the purpose of giving the rifle-type firearm to defendant who
is a convicted felon.
2In preparing this Memorandum and Order, the court listened to the recording of the hearings held before the Magistrate Judge on
December 11, 2018. With limited exceptions and contrary to the U.S. District Judges, Magistrate Judges do not have a Court
United States of America v. Ricardo Vélez-Ramos
Criminal No. 18-767-1 (PAD)
Memorandum and Order
Page 2


          On May 5, 2019, defendant requested a de novo bail hearing (Docket No. 98). The hearing

was set for May 21, 2019 at 9:00 a.m. and held on May 28, 2019 at 9:30 a.m. (Docket Nos. 103,

107). The government proceeded via proffer and requested detention (Docket No. 110). Defendant

presented the testimony of his wife, Ms. Damaris Jiménez-Morales. Id. Both parties argued their

positions. Id. Based on the information received during the hearing, the court ordered that

defendant remain in custody pending further record review. Id. All things carefully considered,

the court is persuaded that defendant should be granted bail.

                                                  II.       DISCUSSION

          The Bail Reform Act of 1984, 18 U.S.C. §§ 3141-3156, permits detention of a defendant

pending trial if no condition or combination of conditions will reasonably assure the appearance

of the person as required or the safety of any other person and the community. 18 U.S.C. §§

3142(b) and (e). The government must establish risk of flight by a preponderance of the evidence;

and/or dangerousness by clear and convincing evidence. United States v. Mercedes, 254 F.3d 433,

436 (2d Cir. 2001); United States v. Gebro, 948 F.2d 1118, 1121 (9th Cir. 1991). Where probable

cause is found to believe that a defendant has committed a crime listed or in the circumstances set

forth in 18 U.S.C. § 3142(e), a rebuttable presumption arises that no conditions or combination of

conditions exist that will reasonably assure the appearance of the defendant and the safety of the

community.

          This is not a presumption case, for the offense is not listed in 18 U.S.C. §§ 3142(e)(2) and

(3), as an offense to which the detention presumption applies. However, the statute authorizes



Reporter present during the numerous proceedings held before them. Therefore, unless a transcript is requested following the
applicable rules and regulations, no transcript is prepared or available for those proceedings. The content of the hearing, however,
is always recorded using a Digital Court Recording “DCR” program. District Judges have immediate access to DCR audio files,
and may listen to the audio files when reviewing a determination made by a Magistrate Judge.
United States of America v. Ricardo Vélez-Ramos
Criminal No. 18-767-1 (PAD)
Memorandum and Order
Page 3


pretrial detention in cases that involve a felony that is not otherwise a crime of violence that

involves the possession or use of a firearm or destructive device (as those terms are defined in

Section 921), or any other dangerous weapon. 18 U.S.C. § 3142(f)(1)(E). In making a detention

determination, the court must consider the nature and circumstances of the offense charged, the

weight of the evidence against the defendant, the history and characteristics of the defendant, and

the danger to any other person or the community that would be posed by the defendant’s release.

18 U.S.C. § 3142(g). Review of a magistrate judge’s release order is de novo. United States v.

Tortora, 922 F.2d 880, 883 n.4 (1st Cir. 1990).

          1. Nature and Circumstances of Offense

          The facts underlying the charge occurred two days after unknown individuals murdered

defendant’s son in Chardón Avenue in San Juan, Puerto Rico.3 See, Transcript of the De Novo

Hearing held before the undersigned on May 28, 2019 (“Transcript”) at p. 25.4 To that end, the

government proffered that federal and state agents were conducting surveillance of the deceased’s

apartment in Isla Verde, P.R. when they saw a group of persons later identified as the defendant,

the defendant’s brother (co-defendant Edgardo Vélez-Ramos (2)), the widow and one Elvin Joel

arrive in a pick-up truck. Transcript at pp. 32-33. The defendant and the widow left the area and

went up to the apartment. Id. at p. 33. At some point, other individuals, most of whom are also




3As reported by the government, the deceased was a supplier of cocaine and his murder drug-trafficking related. Transcript at p.
32.
4 District Judges have Court Reporters as part of their staff when presiding over the different proceedings held before them. Among
other responsibilities listed in 28 U.S.C. § 753, reporters are responsible for promptly transcribing, when requested, the original
record of all proceedings held before the judge and prepare and file a certified transcript of the same. The transcript is available,
following applicable rules and regulations, to parties who have arranged payment. And it is also available at the request of a judge,
at no charge to the court. District Judges have access to the rough drafts of the transcripts before a formal request is made by any
interested party, or the transcript is filed for the record in the court.
United States of America v. Ricardo Vélez-Ramos
Criminal No. 18-767-1 (PAD)
Memorandum and Order
Page 4


charged in the Indictment,5 arrived in two different vehicles. Id. at pp. 33-34. Those other

individuals talked or chat in a friendly manner with defendant’s brother, and then all went up to

the apartment. Id. The agents followed the group upstairs. Id. at p. 34.

          Once they knocked and announced, the agents in the perimeter informed those in the

hallway in front of the apartment that firearms had been thrown outside the balcony. Id. The

agents entered the apartment and encounter defendant’s brother in the hallway and defendant

inside one of the bedrooms “by a bookbag that contained the Aeroprecision rifle-type pistol”

charged in the Indictment. Id. at pp. 34-35. Inside the bag were two magazines and 74 rounds of

ammunition. Id. at p. 35.6 Because the government concluded that defendant knew his brother

was in possession of a rifle, he was charged, as a convicted felon, with one count of illegal

possession of the Aeroprecision rifle-type pistol and the 74 rounds of 5.56 caliber ammunition

(Docket No. 25).

          Defendant proffered that, after the murder of his son, he traveled to Puerto Rico to identify

and bury his body, having boarded the plane without even a toothbrush, with grief and very bereft

by the situation. Transcript at pp. 25 and 43. His brother and the widow picked him up at the

airport and took him to the deceased’s apartment in Cond. Castillo del Mar in Isla Verde to get a

suitcase belonging to Christian, a friend of the deceased. Id. at p. 26; Docket No. 94, p. 4, n.8;

Docket No. 98, p. 2. Defendant and the widow went upstairs as he needed to use the bathroom.


5To wit, defendants Christian Román-Ortiz (3), Axel J. Ocasio-Jackson (4), and Carlos A. Rodriguez-Suárez (5). Transcript at p.
33.
6 The government  added that defendant’s brother was also in possession of a Glock with three magazines. Id. at p. 36. Co-defendant
Roman-Ortiz (3), was carrying fully automatic firearms that were loaded; co-defendant Ocasio-Jackson (4) had a firearm with one
magazine armed and three additional magazines in the fanny pack he was carrying; and co-defendant Rodriguez-Suárez (5) was
also possessing a firearm, one 9 mm magazine with 20 rounds and another magazine of 20 rounds in his fanny pack. In all, they
were heavily armed. Transcript at pp. 36 and 37. At the time, Mr. Edgardo Vélez-Ramos had a permit to carry firearms. Id. at pp.
26, 35, 42. On April 22, 2019, upon de novo review of the U.S. Magistrate Judge’s determination, the court released him on bail
pending trial. See, Memorandum and Order at Docket No. 94 and Order Setting Conditions of Release at Docket No. 101.
United States of America v. Ricardo Vélez-Ramos
Criminal No. 18-767-1 (PAD)
Memorandum and Order
Page 5


Transcript at p. 26. Around that time, Christian arrived at the apartment with two friends. Docket

No. 94, at n.4. When the agents knocked and announced their presence, it was defendant who

opened the door. Id. at p. 41. He claimed he was not aware of other people throwing rifles because

he was in front of the door. Id.7 He explained that the apartment is small. 8 And, because about

“15 agents stormed” into a small space, he was displaced into the room where his brother had

stored the rifle inside a closet. Id.9                  If convicted, the defendant faces up to 10 years of

imprisonment.10 The offense is serious, but the underlying circumstances do not make a strong

case for defendant’s detention pending trial.

          2. Weight of Evidence

          The government referred to the existence of testimony, video recordings of the

surveillance, pictures, and backpacks containing firearms.                             From the description proffered,

defendant was not placed in direct contact with either ammunition or firearms. The government

stated that all of the individuals charged were together, including defendant’s brother with the rifle-

type pistol protruding from the back, going up to the stairs. Transcript at pp. 33-34, 44-45. Yet

the defendant went upstairs to the apartment with the widow before the other individuals did so.




7Defendant also proffered that he had no knowledge of the felons that were with him, he did not invite them to the apartment, and
he had no knowledge they had weapons with them. Transcript at p. 42.
8
  Defendant’s counsel described the one-bedroom apartment as a property with a 10x10 room, a 10x12 living room, an 8x10 tiny
kitchen on the left side and a single corridor that “disembarks” in the room where defendant was found. Transcript at p. 47. She
later clarified that between 8 and 12 agents entered the apartment, according to defendant’s independent investigation. Id. at p. 48.
The government claimed they were 6 agents, but that other agents remained outside on the perimeter. Id. at p. 49. The government,
however, did not challenge defendant’s description of the apartment.
9 Defendant argued it is “incredible” to be considered in possession of a firearm in a room where he got into only after being
displaced through the hallway by the agents. Transcript at p. 41. The government countered that what is incredible is defendant’s
theory of what happened at the apartment and that it makes “no sense” because if nobody was going to stay at the apartment and
were going to be there briefly, defendant’s brother did not have to put a bag inside the bedroom closet. Transcript at pp. 44-45.
10For present purposes, the court is entitled to rely on maximum statutory terms of imprisonment. United States v. Moss, 887 F.2d
333, 338 (1st Cir. 1989).
United States of America v. Ricardo Vélez-Ramos
Criminal No. 18-767-1 (PAD)
Memorandum and Order
Page 6


The government argued that defendant knew of that particular firearm as it was in the car when he

was picked up at the airport. Id. at p. 45. From the proffer, that knowledge is not apparent.

            3. History and Characteristics of the Defendant

            First, defendant is 53 years of age (Pretrial Services Report, pp. 1-2). For the last year he

has resided in Tampa, Florida. Before, he lived twenty years in his mother’s house at Parcellas

Pastillo, Ponce, P.R. He has two full siblings and three paternal siblings. Id.11 He has been legally

married to Damaris Jiménez-Morales, for two (2) years. Together, they have one daughter. Id. at

p. 2. He has two (2) other children, in addition to the deceased, from previous relationships. Id.

For a time, he lived in Mexico with a former partner.

            Second, defendant has a high school diploma from a vocational school in Ponce. He

enrolled in the Catholic University of Puerto Rico but did not obtain a degree. Id. Even though

he started a course in computers, did not finish it. He has a valid passport. However, he is not

fluent in English. Id. At the time of his arrest, he was working with a Slot Machine Company.

Id. at p. 2.

            Third, defendant has one prior conviction, a 1997 federal case of conspiracy with intent to

distribute controlled substances. Id. at p. 4.               He was sentenced in 1999 to 57 months of

imprisonment and a supervised release term of four years. His supervise release commenced on

June 22, 2001 and expired on June 21, 2005. He served his time and complied with all of his

supervised release conditions with no complaints, violations or admonishment. Before his arrest




11   One of which is co-defendant Edgardo Vélez-Ramos (2).
United States of America v. Ricardo Vélez-Ramos
Criminal No. 18-767-1 (PAD)
Memorandum and Order
Page 7


here, 13 years elapsed from the date he completed supervised release without any other legal

predicament.12 Defendant’s history and characteristics favor release.

            4. The Danger Posed to the Community by Defendant’s Release

            Defendant contends that several factors weigh in favor of bail and in support of the

conclusion that he is not a danger to the community. In particular, he claims that: (1) he has family

support – his wife is willing to serve as his third-party custodian (Transcript at p. 21); (2) the

government’s version of the facts is highly disputed and he has a reasonable explanation as to why

he was in the room where his brother’s bag with the firearm was found at the time of his arrest;

and (3) he is highly regarded by the community.13 He also offered a variety of restrictive conditions

to help mitigate any risk of non-appearance and danger to the community (Docket No. 98 at pp.

13-14).

            With the exception of defendant’s explanation as to why he was found in the room where

the arm was located, and that he is a prohibited person, the government does not question the

factors that defendant has mentioned. It reiterates that defendant was aware that his brother was

in possession of the firearm, knew of the other individuals present in the apartment were carrying

firearms and knew what was happening. In this way, it claims defendant is a danger to the

community. Transcript at p. 45.14


12
   At the hearing, defendant’s wife, who offered to serve as a third-party custodian, testified that she has a license to possess and
carry firearms since 2014. Transcript at p. 10. She currently owns a 9mm Glock and a Draco rifle. Id. at pp. 14 and 16. She said
she is willing to surrender her firearms while acting as a third-party custodian, if the court decides to grant bail to Mr. Vélez-Ramos.
She added that, while living in Puerto Rico, the 9 mm was safely stored in a safe box located in their house in Pastillo Ponce, and
Mr. Vélez-Ramos knew the combination of the safe box but never attempted to open it, use or touch the firearm. Id. at p. 20. The
rifle is at an arms establishment called RS Armeria in Juana Diaz. Id. at pp. 10 and 12.
13   See, Docket No. 98-1, for character letters from persons in the community support of defendant’s request for bail.
14Measures must be taken to assess the risk of flight and danger to the community on a current basis. See, Hayward v. Marshall,
512 F.3d 536, 544, 546 (9th Cir.2008) (old convictions are “no evidence” that release “would unreasonably endanger public
safety.”); Ngo v. INS, 192 F.3d 390, 398 (3d Cir.1999)(“The assessment of flight risk and danger to the community must be made
on a current basis”).
United States of America v. Ricardo Vélez-Ramos
Criminal No. 18-767-1 (PAD)
Memorandum and Order
Page 8


        Convicted felons are regarded as persons who pose serious risks of danger of the

community. United States v. Dillard, 214 F.3d 88, 95 (2d Cir. 2000)(so noting). After careful

consideration of all relevant factors, however, the court believes that defendant’s release would

not pose such a danger.

                                        III.      CONCLUSION

        Having taken into account the totality of the record as presented, the court concludes that

the government has not shown, by clear and convincing evidence, that no condition or combination

of conditions will assure the safety of the community if defendant is released; and, by clear and

convincing evidence that no condition or combination of conditions will reasonable ensure

defendant’s appearance in court. Defendant Ricardo Vélez-Ramos, is hereby granted bail under

the following conditions:

        1. Defendant shall not violate federal, state, or local law while on release;

        2. Defendant must cooperate in the collection of a DNA sample if it is authorized by 42

            U.S.C. § 14135a;

        3. Defendant must advise the court or the pretrial services office or supervising officer in

            writing before making any change of residence or telephone number;

        4. Defendant must appear in court as required and, if convicted, must surrender as directed

            to serve a sentence that the court may impose;

        5. Defendant shall execute a $40,000.00 bond ($10,000.00 cash and $30,000.00 secured

            by the defendant’s mother real estate property located at Parcelas Pastillo, Calle

            Librado Net 721, Ponce Puerto Rico;
United States of America v. Ricardo Vélez-Ramos
Criminal No. 18-767-1 (PAD)
Memorandum and Order
Page 9


        6. The defendant is placed in the custody of Mrs. Damaris Jiménez-Morales, Parcelas

            Pastillo, Calle Librado Net 721, Ponce Puerto Rico, pending qualification by the U.S.

            Probation Officer;

        7. Defendant shall:

                a. submit to supervision by and report for supervision to the U.S. Probation Office.

                b. continue or actively seek employment.

                c. maintain or start an education program.

                d. surrender any passport to the U.S. Probation Office.

                e. not obtain a passport or other international travel document.

                f. abide by the following restrictions on personal association, place of abode, or

                     travel: Shall reside at the TPC address; shall not leave the jurisdiction of this

                     District without first obtaining written permission from the court.

                g. avoid all contact directly or indirectly, with any person who is or may be a

                     victim or witness in the investigation or prosecution.

                h. refrain from possessing a firearm, destructive device, or other dangerous

                     weapons. There shall be no firearms at the defendant’s residence. Therefore,

                     defendant’s wife, shall surrender her firearms and submit a certificate to the

                     U.S. Probation Officer before defendant is released on bail.

                i. refrain from excessive use of alcohol.

                j. refrain from unlawful use or possession of narcotics or other controlled

                     substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical

                     practitioner.
United States of America v. Ricardo Vélez-Ramos
Criminal No. 18-767-1 (PAD)
Memorandum and Order
Page 10


                k. report as soon as possible, to the U.S. Probation Office or the Supervising

                     Officer any contact with any law enforcement personnel, including, but not

                     limited to, any arrest, questioning, or traffic stop.

                l. Exception: The Chief U.S. Probation Officer or his designee, may authorize

                     temporary changes of address and overseas travels to the mainland U.S. only,

                     not exceeding 15 calendar days, provided the U.S. Attorney has no objection to

                     it. If objected, the request will have to be made in writing to the court.

                m. Shall not enter any airport or pier with the EXCEPTION stated above.

        SO ORDERED.

        In San Juan, Puerto Rico, this 20th day of June, 2019.

                                                         s/Pedro A. Delgado-Hernández
                                                         PEDRO A. DELGADO-HERNÁNDEZ
                                                         United States District Judge
